Atkinson, J.
An indictment for the offense of larceny from the house,
wherein it is alleged that the thing stolen consisted of “nine 'dollars in money of the value of nine dollars,” is not subject to a special demurrer upon the ground that the property alleged to have been stolen was not sufficiently described. Cannon v. State, 125 Ga. 785.

Judgment affirmed.


All the Justices concur.

Indictment for larceny from the house. Before Judge Hammond. Columbia superior court. September 25, 1906.
G. L. Callaway, for plaintiff in error.
J. 8. Reynolds, solicitor-general, by John M. Graham, contra.